Citation Nr: 0100304	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-11 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis, currently assigned a 30 percent evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had over 16 years of active service from 
September 1961 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998.  In April 2000, the case was remanded to 
the RO for additional development.  

In his substantive appeal, dated in June 1999, the veteran 
requested a travel board hearing, before a Board member (now 
known as Veterans Law Judge) held at the RO.  In July 1999, 
the veteran returned a form regarding the type of hearing he 
wished to have, in which he stated that either a 
videoconference hearing before a Board member, or a hearing 
before a hearing officer.  In September 1999, he appeared at 
a hearing before a hearing officer.  However, in September 
2000, the veteran submitted a letter in which he stated that 
he wished to go to Washington when his case came before the 
Board.  This statement is construed as a request for a 
personal hearing before a Veterans Law Judge of the Board of 
Veterans' Appeals.  However, in view of his previous 
requests, he should be requested to clarify whether he wishes 
to travel to Washington for a hearing before a Veterans Law 
Judge, or whether he prefers to have a videoconference 
hearing, in which he is in the RO, and the Veterans Law Judge 
is in Washington, or a hearing held before a Veterans Law 
Judge who has traveled to the RO.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
clarify whether he wishes to have a 
hearing before a Veterans Law Judge (VLJ), 
who will then participate in making the 
final determination of his claim.  See 
38 U.S.C.A. § 7107(b), (c) (West 1991 & 
Supp. 2000).  He should be informed of the 
three types of such hearings available, 
i.e., a hearing held in Washington before 
the VLJ; a videoconference hearing, where 
the veteran is at the RO, and the VLJ is 
in Washington; or a travel board hearing, 
where the hearing is held during a 
prescheduled period when the VLJ travels 
to the RO.  

2.  The RO should then take appropriate 
action, based on the response, if any, 
received from the veteran.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





